NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 10-3102
                                    _______________

                           SCOTT LINDENBAUM, Appellant

                                             v.

                DAVID ERENIUS, IN HIS INDIVIDUAL CAPACITY;
                         WARMINSTER TOWNSHIP

                                    _______________

                     On Appeal from the United States District Court
                        For the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-10-cv-00285)
                       District Judge: Honorable Joel H. Slomsky
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 23, 2011
                                  _______________

          Before: BARRY, AMBRO, and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: June 23, 2011)
                                   _______________

                                       OPINION
                                    _______________

AMBRO, Circuit Judge

       Scott Lindenbaum was arrested for making terroristic threats, harassment, and

conspiracy to promote or facilitate the crime of terroristic threats. On appeal, he argues

that the police officer who arrested him, Defendant David Erenius, did not have probable
cause to believe that he had committed a crime and, therefore, violated his Fourth

Amendment right under the United States Constitution to be free from unreasonable

seizures. He also contends that Officer Erenius is not entitled to qualified immunity.

       The District Court, per Judge Slomsky, dealt thoroughly with Lindenbaum’s

claims. As we have nothing to add to the Court’s analysis, we simply note that, under our

applicable plenary standard of review, see, e.g., In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 314 (3d Cir. 2010), and because reviewing courts accord significant deference

to a magistrate’s finding of probable cause to arrest, see, e.g., Illinois v. Gates, 462 U.S.

213, 236 (1983), the facts here amply support the District Court’s conclusions.

Accordingly, we affirm.




                                              2